Statements by the President
It is with great sadness that I have to inform you that Mrs Boal, deputy head of the European Union Delegation to Haiti, is, unfortunately, still missing. The search for Mrs Boal continues. She used to work in the European Parliament. Today, the Haitian nation, hit by the great tragedy of the earthquake, is in the thoughts of every one of us. Individual countries of Europe, as well as the whole European Union, have pledged substantial financial assistance for Haiti, along with deployment of 150 police officers as part of the European Gendarmerie. Teams sent by individual EU countries are also working there. This is the worst cataclysm in the history of Haiti, and one of the worst in the history of humanity. In addition, many of our fellow citizens, citizens of Europe, have died there, and many are believed to be missing. I would like you to commemorate the victims of this unimaginable catastrophe with a minute's silence. Please stand.
It was also with great regret that I received information of the execution in China of Akmal Shaikh, a British citizen. He is one of nearly 7 000 people who are executed in that country every year. He is also the first citizen of the European Union to be executed in China since 1951. The European Parliament condemns, and has always condemned, the death penalty, and will continue its efforts to achieve a moratorium on executions.
Yesterday, the first round of presidential elections was held in Ukraine. Representatives of the European Parliament are observing the elections and were present yesterday. We have not yet received official information on the progress of the elections. Our colleagues have not sent any official information, but we are expecting some at any moment. We expect this to show that the elections have been conducted fairly, and that the same will be true of the second round, which will be held at the beginning of February.
On 1 January, Spain assumed the Presidency of the Council of the European Union. I am sure that, under the new treaty and in cooperation with the new President of the Council, the Spanish Presidency will be a success and will achieve the objectives which have been set. In the programme of our session, we have a meeting with Prime Minister Zapatero, and we are going to talk about the Trio Programme. Therefore, we will not only be talking about Spain, but also about Belgium and Hungary.
Ladies and gentlemen, please allow me, finally, to express my most sincere wishes for prosperity and success in the new year 2010. May the beginning of this new decade be an inspiration to us all to work strenuously on behalf of our citizens. As I said a week ago in Brussels - a new year, a new treaty, and a new era for the European Union. Our Parliament bears particular responsibility for the future of the European Union. We are all aware of this.